The opinion of the court was delivered by
Gibson, C. J.
In England, a legal estate cannot be sold, nor an equitable one levied, on an execution; so that the rights which spring from judicial sales of equitable estates here, are necessarily peculiar to ourselves. In Purviance v. Lemon, 16 Serg. & Rawle, 292, the nature of these rights was considered as between the original vendor and vendee, and a principle established, which covers the ground of the present controversy — that a destruction of the relation of trustee and cestui que trust, by re-uniting the equitable to the legal estate, is virtually a recision of the 'contract. The vendor is a trustee to the extent of the payments of the vendee, who, by tendering the whole purchase money, entitles himself to a conveyance. What would be the relation of the parties here, were the vendor, after having extinguished the vendee’s estate by getting it in at the sheriff’s sale, to enforce his judgment for the residue of the purchase money? It will be admitted that he could not keep the estate and compel the vendee to pay for it: he entértains no such vietvs. But having received the whole purchase money, would he be bound to convey the whole estate under the original contract, or only the portion of it for which the vendee had newly paid? If the former, then the sheriff’s sale must have left the rights and interests of the parties precisely as it found them; and in that view, the vendee might, by paying the last shilling, *476entitle himself to the estate, in defiance of a judicial sale of his in" terest. That would be monstrous. Yet the rights and the reme" dies of the parties, must necessarily he reciprocal; and if the ven" dee may not treat the purchase as still subsisting, neither can the vendor. But the residue of the price can be demanded only on the foot of the contract, for the performance of which the bond is but a security, and the judgment an instrument. The vendor, therefore, would not be bound to convey the whole estate, but would by consequence be considered as having permanently regained at least a part of it. That would, however, introduce a relation of the parties not contemplated by the original contract; and besides, bring the case exactly to the circumstances of Purviance v. Lemon, except that the chain of transmission from the vendor to the vendee, and back again to the vendor, had in that case an additional link. In every view, then, it seems that the extinguishment of the vendee’s estate by a re-conveyance, was a disaffirmance of the contract, andan equitable payment of the judgment.
Judgment affirmed.